People v Tejada (2018 NY Slip Op 00801)





People v Tejada


2018 NY Slip Op 00801


Decided on February 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2018

Richter, J.P., Mazzarelli, Webber, Kahn, Oing, JJ.


5615 1141/12

[*1]The People of the State of New York, Respondent,
vLuis Tejada, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (David A. Crow of counsel), and Cahill Gordon & Reindel LLP, New York (Vincent C. Papa of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered July 23, 2014, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The jury could have reasonably concluded that defendant's display of a knife, in conjunction with his demand for the victim's purse and immediate flight with her property, constituted the threatened use of a dangerous instrument, because "there was no reasonable explanation of defendant's conduct other than an implied threat to use the
knife" (People Sharma, 112 AD3d 494, 495 [1st Dept 2013], lv denied 23 NY3d 1025 [2014]; see also People v Boisseau, 33 AD3d 568 [1st Dept 2006], lv denied 8 NY3d 844 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2018
CLERK